DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on April 5, 2021 is acknowledged. Claims 1, 5, 7-11, 14, 15, 20, 25, 32, 38, 40, 42, 47, 50, 55, 59 and 127 remain pending. Applicant amended claims 1, 9, 11, 32 and 47.
The objections and the 35 U.S.C. 112 rejection set forth in the previous Office action have been withdrawn in light of the amendment. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 25, 2020, January 25, 2021 and May 17, 2021 are being considered by the examiner.
Response to Arguments
Despite the amendment necessitating the new grounds of rejection below, Applicant’s arguments with respect to the patentability of the claims remain pertinent. That said, the arguments have been fully considered but they are not persuasive. 
Applicant argues that the claims are patentable over the disclosure of Elizarov et al. because Elizarov et al. do not disclose the use of a positron detector integrated onto a disclosed microfluidic chip. According to Applicant, Elizarov et al. at best disclose a radiometric detector coupled to the top or the bottom of a microfluidic chip. The argument is not persuasive for the following reasons:
1) Contrary to the implication of Applicant’s argument, the radiometric detector disclosed by Elizarov et al. constitutes a positron detector. According to Elizarov et al., the radiometric detector detects positron emissions (see [0104]). 
2) As for whether the radiometric detector disclosed by Elizarov et al. is “integrated onto the microfluidic chip”, it is the examiner position that physical attachment of the radiometric detector to the microfluidic chip (e.g. coupling to the top or bottom of the chip as acknowledged by Applicant) fully constitutes “integration onto the microfluidic chip”. Absent the claims further specifying the nature of the 
Claim Objections
Claim 127 should be formatted to eliminate extraneous spacing.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7-11, 14, 15, 20, 25, 32, 38, 40, 42, 47, 50, 55, 59 and 127 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because the last clause of the claim recites the detection zone as a separate element from the monolithic body and the positron detector, contradicting an earlier recitation specifying that the detection comprises the monolithic body and the positron detector. 
Claim Rejections - 35 USC § 103
Claims 1, 5, 7-11, 14, 15, 20, 25, 47, 50, 55, 59 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Elizarov et al. (US 2008/0064110 A1). 
With respect to claim 1, Elizarov et al. disclose a method of determining at least one characteristic of a sample (see [0110]) comprising a compound for the purpose of conducting quality control, the method comprising the steps of: 
-providing a microfluidic chip (see [0009]) comprising a supply component 1 and a microfluidic channel (channel connecting element 1 to HPLC column 6) (see Figs. 1, 6, [0101] and [0115]), 
-supplying a sample to the supply component 1; 
-directing the sample through the microfluidic channel to a detection zone 6/9 of the microfluidic chip* (see [0115] disclosing that the HPLC column is integrated into the supply component 1; see also [0096] disclosing that element 9 is modular with element 1, meaning that they are all part of a single chip), wherein the detection zone 6/9 comprises a monolithic body 6 (see [0099]) and a positron detector 11 (see [0104]); and

wherein the supply component 1, the microchannel, the detection zone 6/9, the monolithic body 6 and the positron detector 11 are all integrated onto the microfluidic chip* (see Fig. 1).
*As discussed above, physical connection/attachment fully anticipates the limitation “integrated onto”. Because the supply component 1, the monolithic body 6 and the positron detector 11 are all part of, and/or physically connected/attached to the microfluidic chip, they are deemed to be part of a single microfluidic chip. Naturally, they are deemed to be “integrated onto the microfluidic chip” as recited in claim 1. 
The method disclosed by Elizarov et al. differs from the claimed invention in that Elizarov et al. do not explicitly disclose a method in which the sample volume falls within the claimed range. However, Elizarov et al. disclose that the sample volume comprises a reaction volume and a rinse volume (see [0097]) wherein the reaction volume can be as low as 5 µL and the rinse volume can be as low as 10 µL (see [0028]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to supply a sample volume that falls within the claimed range. 
With respect to claim 5, the monolithic body comprises functionalized silica (see [0099] and [0128] disclosing the use of monolithic C18 column from Phenomenex®, which comprises a silica monolith functionalized with octadecyl silane ligands).
With respect to claims 7-9, the analytical technique comprises obtaining a measurement value to determine the at least one characteristic (e.g. purity of a separated component of the sample) (see [0110] and [0129]), and using the at least one characteristic to determine whether the sample is suitable for administration to a patient (see [0109], [0126] and [0055]). Naturally, it would have been obvious to one of ordinary skill in the art to administer the sample to a patient if the sample is deemed to be pharmaceutically acceptable (see [0088]).   
With respect to claims 10 and 11 and 127, the method is intended to perform quality control of radiochemical products (e.g. 18F-FLT, see [0027]) yielded by a synthesis device (see title and abstract). 
With respect to claim 14, the supply component 1 comprises an inlet port and an outlet port connected to the microchannel that leads to the detection zone (HPLC column) (see Fig. 6 and [0115]). 

With respect to claim 20, the at least one characteristic includes pH, and the at least one analytical technique comprises determining the pH of the sample (see [0110]). 
With respect to claim 25, the at least one analytical technique comprises determining the presence and/or a concentration of an impurity in the sample (see [0129] and Fig. 8A).  
With respect to claim 47, the monolithic body is an HPLC column that separates the sample into one or more molecularly distinct constituents (see [0099]). Naturally, the method comprises delivering the sample to the HPLC column of the detection zone 6 to separate the sample into one or more molecularly distinct constituents. 
With respect to claim 50, Elizarov et al. disclose that the at least one characteristic includes purity, which is determined by the radiation level emitted the sample (see [0092]).  
With respect to claim 55, the method further comprises controlling the direction and/or timing of the sample flow through the microfluidic chip by way of one or more valve elements (see [0023]).  
With respect to claim 59, the method determines at least four different characteristics of the sample (see [0110]).

Claims 32 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Elizarov et al. as applied to claims 1, 5, 7-11, 14, 15, 20, 25, 47, 50, 55, 59 and 127 above, and further in view of Hansteen et al. (US 2013/0337493 A1).
With respect to claim 32, Elizarov et al. disclose that the at least one characteristic includes the concentration of bacterial endotoxin in the sample (see [0110]). However, Elizarov et al. do not disclose how the concentration is determined. Consequently, it would have been obvious to one of ordinary skill in the art to determine the concentration of bacterial endotoxin using any conventional method. That said, Hansteen et al. disclose a method of performing quality control for synthesized radiopharmaceuticals (see abstract), wherein the method comprises a step of determining a concentration of bacterial endotoxin in a radiopharmaceutical (see [0007] and [0055]). The concentration of bacterial endotoxin is determined by 
With respect to claim 42, Elizarov et al. disclose that the sample is mixed with a solvent, and the method further comprises a step of subsequently removing the solvent from the sample to render the sample pharmaceutically acceptable (see [0093] and [0126]). However, Elizarov et al. do not disclose a step of determining the concentration of solvent in the sample. Nevertheless, to ensure that the sample is pharmaceutically acceptable after the removal of the solvent, it would have been obvious to one of ordinary skill in the art to determine the concentration of the solvent in the sample, as taught by Hansteen et al. (see [0036] of Hansteen et al.). While Hansteen et al. do not disclose that Raman spectroscopy is used to determine the concentration of the solvent, it would have been obvious to one of ordinary skill in the art to use any conventional method (e.g. Raman spectroscopy) suitable for making said determination, (see [0036] of Hansteen et al disclosing that HS-MS and GC are merely examples of suitable methods). 

Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Elizarov et al. as applied to claims 1, 5, 7-11, 14, 15, 20, 25, 47, 50, 55, 59 and 127 above, and further in view of Moses et al. (US 2014/0030800 A1).
With respect to claim 38, Elizarov et al. do not disclose the use of a spectroscopic-based analytical technique. However, Elizarov et al. disclose the use of various analytical techniques for assessing additional parameters of the sample, such as pH and chemical purity (see [0096] and [0110]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to implement any 
With respect to claim 40, the UV, visible, or near-infrared analysis disclosed by Elizarov et al. is performed by positioning a light source 7a and a detector 7b at opposing surfaces of the microfluidic chip such that a detection zone is provided between the light source 7a and the detector 7b that provides a path length for light emitted by the light source 7a to be transmitted to the detector 7b (see Fig. 1). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to conduct spectroscopy in the same manner.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797